U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number James River Holdings Corporation (Exact name of registrant as specified in its charter) Delaware 45-2579623 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) For correspondence, please contact: Jillian Ivey Sidoti, Esq. 38730 Sky Canyon Drive – Ste A Murrieta, CA 92563 (323) 799-1342 (phone) jillian@jilliansidoti.com 2847 S. Ingram Mill, Suite B100 Springfield, MO 65804 (Address of principal executive offices) 417-881-7818 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No o At August 16, 2012, there were 30,875,012 shares outstanding of the registrant’s common stock. JAMES RIVER HOLDINGS CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED June 30, 2012 Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of December 31, 2011 and June 30, 2012 3 Statements of Operations for the three and six months ended June 30, 2012 and June 30, 2011 and for the period from May 31, 2011 (date of inception) to June 30, 2012 unaudited) 4 Statements of Cash Flows for the six months ended June 30, 2012 and June 30, 2011 and for the period from May 31, 2011 (date of inception) to June 30, 2012 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults upon senior securities 14 Item 4. Submissions of matters to a vote of securities holders 14 Item 5. Other Information 14 Item 6. Exhibits 15 Exhibit 31.1 Exhibit 32.1 2 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS JAMES RIVER HOLDINGS CORPORATION (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF JUNE 30, 2, 2011 as of June 30. 2012 as of December 31, 2011 (Unaudited) (Audited) ASSETS: Current Assets Cash and Cash Equivalents $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current Liabilities Accrued expenses $ $ TOAL CURRENT LIABILITIES Payable to a related parties 0 0 TOTAL LIABILITIES COMMITMENTSAND CONTINGENCIES ( Note 4) Stockholders' Equity Preferred stock, 10,000,000 shares authorized at $ 0.001 par and none issued and outstanding 0 0 Common stock ($.001 par value), 100,000,000 shares authorized 30,875,012 issued and outstandingas of 03/31/2012 and 10,000,000 as of December 31, 2011 Additional paid-in capital - (Deficit) accumulated during the development stage ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements. 3 JAMES RIVER HOLDINGS CORPORATION (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2011 PERIOD FROM MAY 31, 2011 (INCEPTION) TO JUNE 30, 2012 UNAUDITED For Three Months For Three Months For Six Months For Six Months Cumulative from May 30, 2011 Ended Ended Ended Ended (Inception) to June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 June 30, 2012 Revenue: $
